Name: Commission Regulation (EC) NoÃ 1278/2008 of 17Ã December 2008 adopting emergency support measures for the pigmeat market in form of private storage aid in Ireland
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  animal product;  agricultural policy;  agricultural activity
 Date Published: nan

 18.12.2008 EN Official Journal of the European Union L 339/78 COMMISSION REGULATION (EC) No 1278/2008 of 17 December 2008 adopting emergency support measures for the pigmeat market in form of private storage aid in Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products ( Single CMO  Regulation) (1), and in particular Articles 37, 43(a) and (d), 191, in conjunction with Article 4 thereof, Whereas: (1) Article 37 of Regulation (EC) No 1234/2007 provides that when the average Community market price for pig carcasses as established by reference to the prices recorded in each Member State on the representative markets of the Community and weighted by means of coefficients reflecting the relative size of the pig herd in each Member State is, and is likely to remain, at less than 103 % of the reference price, the Commission may decide to grant aid for private storage. (2) Market prices have fallen below that level and, given seasonal and cyclical trends, this situation could persist. (3) The situation of the pigmeat market in Ireland is particularly critical taken into account the recent findings of elevated levels of polychlorinated biphenyls (PCBs) in pigmeat originating in Ireland. The competent authorities have taken various measures to address the situation. (4) Contaminated animal feed was delivered to pig farms in Ireland. The affected pig farms constitute 7 % of the total pig production in Ireland. The contaminated feed constitutes a very large portion of the pig diet resulting in high levels of dioxins in meat from pigs from the affected farms. Given the difficulties in tracing back the pigmeat to farms and given the high levels of dioxin found in the affected pigmeat, the Irish authorities decided to recall, as a precautionary measure, all pigmeat and pigmeat products from the market. (5) The application of those measures is causing very serious disturbance of the pigmeat market in Ireland. Given the exceptional circumstances and the practical difficulties that the pigmeat market in Ireland is experiencing, it is therefore appropriate to provide for Community emergency market support measures by granting aid for private storage in Ireland, for a limited period and relating to a limited quantity of products. (6) Article 31 of Regulation (EC) No 1234/2007 provides that a private storage aid may be granted for pigmeat and that aid shall be fixed by the Commission in advance or by means of tendering procedure. (7) As the situation on the pigmeat market in Ireland requires rapid practical action, the most appropriate procedure to grant an aid for private storage would be fixing it in advance. (8) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2) has established common rules for the implementation of the private storage aid scheme. (9) Pursuant to Article 6 of Regulation (EC) No 826/2008, an aid fixed in advance is to be granted in accordance with the detailed rules and conditions provided for in Chapter III of that Regulation. (10) In view of the particular circumstances, it is necessary to require that the products to be placed into storage are derived from pigs that were reared on farms for which it is ascertained that these were not affected by contaminated feed. Moreover, it is necessary to provide that the products concerned originate from pigs raised and slaughtered in Ireland. (11) In order to facilitate the management of the measure, the pigmeat products are classified according to similarities with regard to the level of storage cost. (12) In order to facilitate the administrative and control work relating to the conclusion of contracts, minimum quantities of products each applicant must provide for should be fixed. (13) A security should be fixed in order to ensure the operators fulfil their contractual obligations and that the measure will have its desired effect on the market. (14) Exports of pigmeat products contribute to restoring the balance on the market. Therefore, provisions of Article 28(3) of Regulation (EC) No 826/2008 should apply when the storage period is shortened where products removed from storage are intended for export. Daily amounts to be applied for the reduction of the amount of the aid as referred to in that Article should be fixed. (15) For the purpose of application of the first subparagraph of Article 28(3) of Regulation (EC) No 826/2008 and for reason of consistency and clarity for operators, it is necessary to express in days the period of 2 months referred therein. (16) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. Aid for private storage shall be granted in respect of pigmeat products fulfilling the following conditions: (a) they come from pigs which were raised in Ireland for at least the last two months before slaughtering; (b) they are of sound, fair and marketable quality and come from pigs reared on farms for which it is established that they have not used feed contaminated by elevated levels of polychlorinated biphenyls (PCBs). 2. The list of categories of products eligible for aid and the relevant amounts are set out in the Annex. Article 2 Applicable rules Regulation (EC) No 826/2008 shall apply save as otherwise provided for in this Regulation. Article 3 Submission of applications 1. From the date of entry into force of this Regulation, applications for private storage aid for the categories of pigmeat products eligible for aid under Article 1 may be lodged in Ireland. 2. Applications shall relate to a storage period of 90, 120, 150 or 180 days. 3. Applications shall be lodged for only one of the categories of products listed in the Annex, indicating the relevant CN code within that category. 4. The Irish authorities shall take all measures necessary to ensure compliance with Article 1(1). Article 4 Minimum quantities The minimum quantities per application shall be: (a) 10 tonnes for boned products; (b) 15 tonnes for other products. Article 5 Securities The applications shall be accompanied by a security equal to 20 % of the amounts of the aid fixed in columns 3 to 6 of the Annex. Article 6 Total quantity The total quantity for which contracts may be concluded, in accordance with Article 19 of Regulation (EC) No 826/2008, shall not exceed 30 000 tonnes of product weight. Article 7 Removal from storage of product intended for export 1. For the purpose of the application of the first subparagraph of Article 28(3) of Regulation (EC) No 826/2008 the expiry of a minimum storage period of 60 days shall be required. 2. For the purpose of the application of the third subparagraph of Article 28(3) of Regulation (EC) No 826/2008, the daily amounts are set in column 7 of the Annex to this Regulation. Article 8 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. ANNEX Categories of products Products in respect of which aid is granted Amount of aid for a storage period of (EUR/tonne) Deduction 90 days 120 days 150 days 180 days Per day 1 2 3 4 5 6 7 Category 1 ex 0203 11 10 Half-carcasses without the forefoot, tail, kidney, thin skirt and spinal cord (1) 278 315 352 389 1,24 Category 2 ex 0203 12 11 Hams 337 379 421 463 1,41 ex 0203 12 19 Shoulders ex 0203 19 11 Fore-ends ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2) (3) ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) Category 3 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 164 197 230 263 1,09 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs Category 4 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) 255 290 325 360 1,17 (1) The aid may also be granted for half-carcasses presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind but the adherent layer of fat may not exceed 25 mm in depth. (3) The quantity contracted may cover any combination of the products referred to. (4) Same presentation as for products falling within CN code 0210 19 20.